DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 07/28/2021. 
Claim(s) 1-2, 4-6 and 9-14 are currently pending. 
Claim(s) 1 and 4 have been amended. 
Claim(s) 3, 7-8 and 15-16 have been canceled. 

Response to Arguments
Applicant’s arguments, see Remarks filed 07/28/2021, with respect to the rejection of claim(s) 1-6 and 9-14 under 35 U.S.C. §102 have been fully considered and are persuasive.  The rejection of claim(s) 1-6 and 9-14 under 35 U.S.C. §102 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 1, line 14, replace the word “passed” with the recitation –is configured to pass-

Allowable Subject Matter
Claims 1, 2, 4, 6 and 9-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or further suggest the limitation “the cooling passage is installed on a first side of the battery cells, apart from a cell housing” in the context of other limitations recited in the claims.
	Chung teaches a cooling passage/path formed around the battery module.  One of ordinary skill in the art would have not found obvious to modify the cooling passage of Chung to be installed apart from the housing as such would require a substantial reconstruction and redesign of the elements shown in Chung as well as a change in the basic principle under which the Chung construction was designed to operate.
Regarding claims 2, 4, 5 and 9-14
	Claims 2, 4, 5 and 9-14 are allowed based on their dependency on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721